DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s response filed May 6, 2022 has been received and entered into the application file.  All arguments have been fully considered.  
Claims 1-13, 16-32 and 34 are currently pending.  Claims 1, 27 and 29 are currently amended.  Claims 26, 28, 30-32 and 34 are withdrawn. Claims 14, 15 and 33 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendments to claim 27 obviate the previous ground of rejection.
As to claim 29, Applicant has removed the phrase “tissue-like”.  Applicant’s amendment obviates the previous rejection of claim 29.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Rejection Withdrawn
RE: Rejection of Claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:
Applicant has cancelled claim 14, thus obviating the previous rejection of claim 14.
  
Rejections Withdrawn

Claim Rejections - 35 USC § 102
RE: Rejection of Claims 1-3, 5, 10-11, 14, 16, 20 and 27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gazda:
Applicant’s arguments, in combination with the claim amendment (see Remarks (pages 9-11)), filed May 6, 2022, with respect to the teaching of Gazda have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-3, 5, 10-11, 14, 16, 20 and 27 has been withdrawn. 
Applicant has amended claim 1, step (ii) to now require the following: 
“…disposing a volume of an aqueous composition comprising a hydrogel compound around the first volume of the first hydrogel by: generating a droplet of the aqueous composition in the first hydrophobic medium; and, 
while the droplet of the aqueous composition and the first volume of the first hydrogel are both within the first hydrophobic medium, contacting the droplet of the aqueous composition with the first volume of the first hydrogel, so that the aqueous composition wets and coats the first volume of the first hydrogel…”
 
The cited reference to Gazda does not teach “while the droplet of the aqueous composition and the first volume of the first hydrogel are both within the first hydrophobic medium, contacting the droplet of the aqueous composition with the first volume of the first hydrogel, so that the aqueous composition wets and coats the first volume of the first hydrogel”.
In fact, as illustrated at FIG. 5 (steps 5-7) of Gazda, Gazda’s method removes the first coated bead comprising the cells and agarose (i.e. the droplet of the aqueous composition and the first volume of the first hydrogel) from the mineral oil (i.e. hydrophobic medium) prior to disposing a volume of an aqueous composition comprising a hydrogel compound around the first volume of the first hydrogel, i.e. prior to performing the second coating with agarose. Thus, the disposing of the second coat of agarose hydrogel does not take place within the mineral oil. Gazda adds the second coat of agarose hydrogel to the first volume of the first hydrogel using a multi-well tray containing the agarose.  Gazda specifically teaches the use of a special tool, i.e. trumpet tool, for removing the first volume of the first hydrogel from the mineral oil.


Claim Rejections - 35 USC § 103
RE: Rejection of claims 8-9, 17-19, 21-22, 25 and 29 under 35 U.S.C. 103 as being unpatentable over Gazda; Rejection of claim 4 and 6-7 under 35 U.S.C. 103 as being unpatentable over Gazda, in view of Gazda 2007; and
Rejection of Claims 12-13 and 23-24 under 35 U.S.C. 103 as being unpatentable over Gazda, in view of WO ‘459, as evidenced by T&T Scientific:
For the reasons discussed above, the anticipation rejection over Gazda is withdrawn, and thus the obviousness rejections that is based on the same basis are likewise withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 26, 28, 30-32 and 34, directed to non-elected inventions non-elected without traverse.  Accordingly, claims 26, 28, 30-32 and 34 have been cancelled.
Thus, the application has been amended as follows: 
Claims 26, 28, 30-32 and 34 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's remarks, in combination with the claim amendments submitted May 6, 2022, have been carefully considered and are found persuasive.
Claim 1 has been amended to recite the following method:
A process for producing a composition comprising an aqueous medium and, disposed in the aqueous medium, a first volume of a first hydrogel, which process comprises: 
providing a composition comprising a first hydrophobic medium and, disposed in the first hydrophobic medium, a first volume of a first hydrogel; 
(ii) disposing a volume of an aqueous composition comprising a hydrogel compound around the first volume of the first hydrogel by: generating a droplet of the aqueous composition in the first hydrophobic medium; and, while the droplet of the aqueous composition and the first volume of the first hydrogel are both within the first hydrophobic medium, contacting the droplet of the aqueous composition with the first volume of the first hydrogel, so that the aqueous composition wets and coats the first volume of the first hydrogel; 
allowing the aqueous composition which coats the first volume of the first hydrogel to form a gel around the first volume of the first hydrogel, wherein said gel around the first volume of the first hydrogel is a second volume of a second hydrogel, and thereby forming a hydrogel object, which hydrogel object comprises:
 - the first volume of the first hydrogel and
 - the second volume of the second hydrogel around the first volume of the first hydrogel; and 
(iv)	transferring the hydrogel object from the first hydrophobic medium to an aqueous medium and thereby producing the composition comprising the aqueous medium and, disposed in the aqueous medium, the first volume of the first hydrogel.

The closest prior art, Gazda et al., ((US 2013/0202802, published August 8, 2013; provided with the IDS submitted 4/17/2019) taught methods for producing cell-laden macrobeads comprising agarose hydrogels (Abstract).  Gazda did not teach “..while the droplet of the aqueous composition and the first volume of the first hydrogel are both within the first hydrophobic medium, contacting the droplet of the aqueous composition with the first volume of the first hydrogel, so that the aqueous composition wets and coats the first volume of the first hydrogel…”
On the contrary, as illustrated at FIG. 5 (steps 5-7) of Gazda, Gazda’s method removes the first coated bead comprising the cells and agarose (i.e. the droplet of the aqueous composition and the first volume of the first hydrogel) from the mineral oil (i.e. hydrophobic medium) prior to disposing a volume of an aqueous composition comprising a hydrogel compound around the first volume of the first hydrogel, i.e. prior to performing the second coating with agarose. Thus, the disposing of the second coat of agarose hydrogel does not take place within the mineral oil. Gazda adds the second coat of agarose hydrogel to the first volume of the first hydrogel using a multi-well tray containing the agarose.  Gazda specifically teaches the use of a special tool, i.e. trumpet tool, for removing the first volume of the first hydrogel from the mineral oil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633